Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 February 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-28, 30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 10,325,695) in view of Hagiwara et al. (US Pat.Pub.2014/ 0117805) and Zheng (CN 203480868).
Regarding claim 13, Fukuda teaches an electrical conductor for a winding system of a dynamoelectric machine (c.1:25-30), said electric conductor comprising: 
a plurality of sub-conductors 2 (Fig.2b); 
a single insulation layer 11 disposed between adjacent sub-conductors 2 on only one of the adjacent sub-conductors (i.e., on one side 2S) to insulate the adjacent sub-conductors from each other, said insulation layer 11 embodied as a film bonded to the one sub-conductor or as a varnish insulation (i.e., thermoplastic resin with resin varnish only on one side of conductor; c.2:20-27; c.4:30-38; c.4:57-60; c.5:8-16; Figs.2a-2b).

    PNG
    media_image1.png
    759
    488
    media_image1.png
    Greyscale

Fukuda does not teach “a bandage surrounding each of the sub-conductors [2] and made of polyester fibers and glass fibers or of glass fibers only to enhance a mechanical loading capacity, said bandage additionally wrapped on the sub-conductor.”
But, Hagiwara teaches an electrical conductor for a winding system of a dynamoelectric machine (¶[0002]), said electric conductor comprising: a plurality of sub-conductors (conductor) 42 and a bandage (sheet-shaped insulator/slot liner) 1a/1b surrounding each of the sub-conductors 42 to enhance a mechanical loading capacity (i.e., concavo-convex paper surface increases tensile force between varnish and wire; ¶[0042]; Fig.6C), said bandage 1a/1b additionally wrapped on the sub-conductor (coils 41a-41d enclosed by liners 1a/1b; ¶[0032]; Figs.3-4).  Hagiwara’s concavo-convex bandage (slot liner) increases tensile force between varnish and wire (¶[0042]) and improves the insulation reliability of a rotating machine (¶[0043]). 

    PNG
    media_image2.png
    607
    551
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    460
    550
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Fukuda with 
“a bandage surrounding each of the sub-conductors…to enhance a mechanical loading capacity, said bandage additionally wrapped on the sub-conductor” since Hagiwara teaches a bandage would have increased tensile force between varnish and wire and improved the insulation reliability of a rotating machine.
	Regarding the feature of a bandage “made of polyester fibers and glass fibers or of glass fibers only”, Zheng teaches a wire conductor 1 wound with an insulation paper layer 2 comprising a polyester fiber layer 3 and a glass fiber layer 4 which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending (abstract; ¶[0012]; Fig.1).

    PNG
    media_image4.png
    308
    487
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to make the bandage of Fukuda and Hagiwara from polyester fibers and glass fibers since Zheng teaches this would have 
Regarding claim 14, in Fukuda (Figs.2a-2b), Hagiwara (Figs.3-4) and Zhang (Fig.1), the sub-conductors have each a substantially rectangular or square cross section.  
Regarding claim 15, in Hagiwara, when viewed in cross section, an insulation layer (enamel film) 43 is configured to cover the side of the sub-conductor 42 and is sized to extend over adjacent edge radii of the side (Fig.4).  
Regarding claim 16, when viewed in cross-section, the single insulation layer 11 of Fukuda generally teaches the range in that, as seen in Fig.2b the insulation covers one side 4S which is approximately 33% of the perimeter, based on the figure.  Further, even if the scale of the figure is not relied upon for specific percentages, the claimed range would nevertheless have been obvious since it has been held that where the general conditions of a claim are disclosed, discovery of optimum or workable ranges involves only routine skill.  In re Aller, 105 USPQ 233. 
Regarding claims 17-20, the same grounds of rejection above applies, with Fukuda teaching a coil of a winding system of a dynamoelectric machine (i.e., stator coil; c.8:5-11) and Hagiwara similarly teaching a coil of a winding system of a dynamoelectric machine (¶[0002]). 
Regarding claims 21-25, the same grounds of rejection above applies, with Fukuda teaching a stator or stator segment of a dynamoelectric machine comprising a winding system arranged in slots of the stator or stator segment and including individual electrically mutually contactable coils in each phase, the sub-conductors arranged radially and/or horizontally at least in the slots of the stator (inherent to AC motor stator coil; c.1:25-35; c.8:5-11) and Hagiwara similarly teaching a stator 30 or stator segment of a dynamoelectric machine (¶[0002]), 
Regarding claims 26-27, the same grounds of rejection above applies, with Fukuda teaching a high-voltage dynamo-electric machine including a rotor mounted for rotation about an axis; and a stator or a stator segment spaced apart from the rotor by an air gap, the sub-conductors arranged radially and/or horizontally at least in the slots of the stator (all inherent to a high-speed railroad vehicle motor or hybrid or electric vehicle motor; c.1:25-35; c.8:5-11) and Hagiwara similarly teaching a high-voltage dynamo-electric machine including a rotor 20 mounted for rotation about an axis; and a stator 30 or a stator segment spaced apart from the rotor by an air gap a stator 30 or stator segment of a dynamoelectric machine (Fig.2).  
Regarding claim 28, Fukuda teaches a method for producing an electrical conductor for a winding system of a dynamoelectric machine (i.e., for coils of an AC motor for high-speed railroad vehicles, hybrid vehicles and electric vehicles; c.1:25-30; c.8:5-15), said method comprising: 
partially applying to bare sub-conductors 2 an insulation layer 11 in the form of a film bonded to the sub-conductor or a varnish insulation (i.e., thermoplastic resin with resin varnish), with a predeterminable covering of the sub-conductor of 30 to 70% when viewed in a circumferential direction (Fig.2b); 
arranging the sub-conductors 2 such that only a single insulation layer 11 is disposed between adjacent ones of the sub-conductors to insulate the adjacent sub-conductors from each other (thermoplastic resin with resin varnish only on one side of conductor; c.2:20-27; c.4:30-38; c.4:57-60; c.5:8-16; Figs.2a-2b).

But, Hagiwara teaches an electrical conductor for a winding system of a dynamoelectric machine (¶[0002]), said electric conductor comprising: a plurality of sub-conductors (conductor) 42 each surrounded by a bandage (sheet-shaped insulator/slot liner) 1a/1b to enhance a mechanical loading capacity (i.e., increased tensile force; ¶[0042]), such that the bandage 1a/1b is additionally wrapped on the sub-conductor 42; and heating the bandage thereby bonding it to the insulation layer or a surface of the bare sub-conductor (i.e., slot 31 filled with thermosetting resin and hardens by applying heat after the filling is preferably used as the varnish 51; ¶[0034]). 5Docket No.: BRENNERHagiwara’s concavo-convex bandage (slot liner) increases tensile force between varnish and wire (¶[0042]) and improves the insulation reliability of a rotating machine (¶[0043]). Hagiwara’s impregnation with resin or varnish fixes the stator coils to the stator core. 
Thus, it would have been obvious before the effective filing date to wrap each sub-conductor of Fukuda with a bandage, impregnate the sub-conductors with resin or varnish and allow the resin or varnish to cure since Hagiwara teaches a bandage would have increased tensile force between varnish and wire and improved the insulation reliability of a rotating machine and impregnation and subsequent curing would have fixed the stator coils to the stator core. 
Regarding the bandage being made of “a fiber mixture…of polyester fibers and glass fibers”, Zheng teaches a wire conductor 1 wound with an insulation paper layer 2 comprising a 
Thus, it would have been further obvious before the effective filing date to make the bandage of Fukuda and Hagiwara from glass fiber since Zheng teaches this would have provided an electrical insulation paper which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending.  
Regarding claim 30, Fukuda teaches a method for producing an electrical conductor for a winding system of a dynamoelectric machine (i.e., for coils of an AC motor for high-speed railroad vehicles, hybrid vehicles and electric vehicles; c.1:25-30; c.8:5-15), said method comprising: 
partially applying to bare sub-conductors 2 an insulation layer 11 in the form of a film bonded to the sub-conductor or a varnish insulation (i.e., thermoplastic resin with resin varnish), in particular with a predeterminable covering of the sub-conductor of 30 to 70% when viewed in a circumferential direction (Fig.2b); arranging the sub-conductors 2 such that only the insulation layer 11 is disposed between adjacent ones of the sub-conductors to insulate the adjacent sub-conductors from each other (thermoplastic resin with resin varnish only on one side of conductor; c.2:20-27; c.4:30-38; c.4:57-60; c.5:8-16; Figs.2a-2b).
Fukuda does not teach “wrapping each sub-conductor [2] by a glass fiber bandage to enhance a mechanical loading capacity; impregnating the sub-conductors with resin or varnish and allowing the resin or varnish to cure.”
But, Hagiwara teaches an electrical conductor for a winding system of a dynamoelectric machine (¶[0002]), said electric conductor comprising: a plurality of sub-conductors (conductor) 42 each wrapped by a bandage (sheet-shaped insulator/slot liner) 1a/1b to enhance a mechanical 
Thus, it would have been obvious before the effective filing date to wrap each sub-conductor of Fukuda with a bandage, impregnate the sub-conductors with resin or varnish and allow the resin or varnish to cure since Hagiwara teaches a bandage would have increased tensile force between varnish and wire and improved the insulation reliability of a rotating machine and impregnation and subsequent curing would have fixed the stator coils to the stator core. 
	Regarding the feature of a bandage “made of glass fiber”, Zheng teaches a wire conductor 1 wound with an insulation paper layer 2 comprising a polyester fiber layer 3 and a glass fiber layer 4 which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending (abstract; ¶[0012]; Fig.1).
Thus, it would have been further obvious before the effective filing date to make the bandage of Fukuda and Hagiwara from glass fiber since Zheng teaches this would have provided an electrical insulation paper which does not lose adhesiveness, does not crack and fall off, and has a high linear breakdown voltage after bending.
Regarding claim 32, Hagiwara implicitly teaches a method for producing a winding system of a stator 30 or stator segment (i.e., for coils of an AC motor for high-speed railroad vehicles, hybrid vehicles and electric vehicles; c.1:25-30; c.8:5-15), said method comprising: providing a magnetically conductive main body, in particular a laminated core 32, with .
Claims 13-28, 30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over FR 397,892 (FR ‘892), Persson et al. (US 4,552,990) and Baumann (US Pat.Pub.2006/0090926).
Regarding claim 13, FR ‘892 teaches an electrical conductor for a winding system of a dynamoelectric machine (p.1:4-8), said electric conductor comprising: 
a plurality of sub-conductors a; 
b disposed between adjacent sub-conductors a on only one of the adjacent sub-conductors to insulate the adjacent sub-conductors from each other, and 
a bandage (braided cotton) c surrounding each of the sub-conductors a to enhance a mechanical loading capacity (Fig.1), said bandage c additionally wrapped on the sub-conductor a (p.2:10-17; Fig.1).

    PNG
    media_image5.png
    390
    294
    media_image5.png
    Greyscale

FR ‘892 does not teach the insulation layer b is embodied as “a film bonded to the one sub-conductor or as a varnish insulation” or that the bandage c is made of “polyester fibers and glass fibers or of glass fibers only”.
But, regarding the first difference, Persson teaches a conductor comprising a plurality of sub-conductors 10, 11 with a single insulation layer (insulating spacer) 13 disposed therebetween to insulate the adjacent sub-conductors from each other (abstract; c.2:22-25; c.4:15-17; Fig.1), the single insulation layer 13 embodied as a film bonded to the sub-conductor (c.3:7-8).

    PNG
    media_image6.png
    395
    421
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify FR ‘892 and provide the insulation layer as “a film bonded to the one sub-conductor or as a varnish insulation” since Persson teaches a film was known to be suitable to insulate adjacent sub-conductors from each other.  
Regarding the second difference, Baumann teaches an electric conductor 3 with conductors 8 that are combined into packets and sheathed by a bandage in the form of an insulation 4 comprising a non-woven substrate 6 made of fibers 9 which can include, for example, polyester fibers that are inexpensive to produce and easy to process, or any kind of electrically insulating glass, mineral or synthetic fiber (¶[0017]-¶[0018]; Figs.2-3), to thereby provide effective insulation of an electric conductor can be achieved inexpensively and so as to be easily adaptable in terms of its dimensions (¶[0003]).

    PNG
    media_image7.png
    410
    266
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    677
    482
    media_image8.png
    Greyscale

Thus, it would have been further obvious before the effective filing date to make the bandage of FR ‘892 & Persson of polyester fibers and glass fibers or of glass fibers only since Baumann teaches a bandage comprising these materials would have provided effective insulation inexpensively and easily adaptable in terms of its dimensions.
Regarding claim 14, in Persson (Fig.1) and Baumann (Fig.2), the sub-conductors have each a substantially rectangular or square cross section.  
Regarding claim 15, in FR ‘892 when viewed in cross section, an insulation layer b is configured to cover the side of the sub-conductor and is sized to extend over adjacent edge radii of the side (Fig.1).  
Regarding claim 16, when viewed in cross-section, the insulation layer b in FR ‘892 is configured to provide a covering of the sub-conductor between 30 and 70% (i.e., as seen in Fig.1 the insulation covers close to 50% of the perimeter, based on the figure). Further, even if the scale of the figure is not relied upon for specific percentages, the claimed range would nevertheless have been obvious since it has been held that where the general conditions of a 
Regarding claims 17-20, the same grounds of rejection above applies, with FR ‘892 teaching a coil of a winding system of a dynamoelectric machine (i.e., a turbogenerator; p.1:4-8) and Baumann teaching similarly teaching a coil of a winding system of a generator (¶[0002]; Fig.1). 
Regarding claims 21-25, the same grounds of rejection above applies, with FR ‘892 teaching a stator or stator segment of a dynamoelectric machine comprising a winding system arranged in slots of the stator or stator segment and including individual electrically mutually contactable coils in each phase (inherent to turbogenerator; p.1:4-8), the sub-conductors arranged radially and/or horizontally at least in the slots of the stator (Fig.1). Similarly, Baumann’s generator comprises a stator or stator segment of a dynamoelectric machine comprising a winding system arranged in slots 2 of the stator 1 or stator segment and including individual electrically mutually contactable coils 3 in each phase, the sub-conductors 8 arranged radially and/or horizontally at least in the slots of the stator (¶[0016]; Fig.1).
Regarding claims 26-27, the same grounds of rejection above applies, with FR ‘892 teaching a high-voltage dynamo-electric machine (i.e., a turbogenerator; p.1:4-8) including a rotor mounted for rotation about an axis; and a stator or a stator segment spaced apart from the rotor by an air gap, the sub-conductors arranged radially and/or horizontally at least in the slots of the stator (all inherent a turbogenerator).  Similarly, Baumann’s generator includes these parts (¶[0002]; ¶[0016]; Fig.1).



partially applying to bare sub-conductors a an insulation layer b with a predeterminable covering of the sub-conductor of 30 to 70% when viewed in a circumferential direction (Fig.1); 
arranging the sub-conductors a such that only a single insulation layer b is disposed between adjacent ones of the sub-conductors to insulate the adjacent sub-conductors from each other (Fig.1); and 
surrounding each sub-conductor a with a bandage (braided cotton) c to enhance a mechanical loading capacity, such that the bandage is additionally wrapped on the sub-conductor (Fig.1). 
FR ‘892  does not further teach the insulation layer is “in the form of a film bonded to the sub-conductor or a varnish insulation” or that the bandage c is “made of polyester fibers and glass fibers” or “heating a fiber mixture of the bandage made of polyester fibers and glass fibers so as to melt the polyester fibers, thereby bonding the glass fibers to the insulation layer [b] or a surface of the bare sub-conductor [a].” 5Docket No.: BRENNER App. No.: 16/956,279
But, regarding the first difference, Persson teaches a conductor comprising a plurality of sub-conductors 10, 11 with a single insulation layer (insulating spacer) 13 disposed therebetween to insulate the adjacent sub-conductors from each other (abstract; c.2:22-25; c.4:15-17; Fig.1), the single insulation layer 13 embodied as a film bonded to the sub-conductor (c.3:7-8).
Thus, it would have been obvious before the effective filing date to modify FR ‘892 and provide the insulation layer as “a film bonded to the one sub-conductor or as a varnish 
Regarding the second and third differences, Baumann teaches an electric conductor 3 with conductors 8 that are combined into packets and sheathed by a bandage in the form of an insulation 4 comprising a non-woven substrate 6 made of fibers 9 which can include, for example, polyester fibers that are inexpensive to produce and easy to process, or any kind of electrically insulating glass, mineral or synthetic fiber (¶[0017]-¶[0018]; Figs.2-3), to thereby provide effective insulation of an electric conductor can be achieved inexpensively and so as to be easily adaptable in terms of its dimensions (¶[0003]). Further, Baumann teaches a “two-component reaction” process including a subsequently-applied binder such as a resin or chemically activated adhesive that is heated to join the fibers of the bandage, to ensure a certain tensile load (¶[0007]-¶[0009]; ¶[0019])
Thus, it would have been further obvious before the effective filing date to make the bandage of FR ‘892 & Persson of polyester fibers and glass fibers and heat a fiber mixture of the bandage made of polyester fibers and glass fibers so as to melt the polyester fibers, thereby bonding the glass fibers to the insulation layer or a surface of the bare sub-conductor since Baumann teaches a bandage comprising these materials would have provided effective insulation inexpensively and easily adaptable in terms of its dimensions, and heating and subsequent bonding of the winding elements would have ensured a certain tensile load. 
Regarding claim 30, FR ‘892 implicitly teaches a method for producing an electrical conductor for a winding system of a dynamoelectric machine (i.e., for coils of a turbogenerator; p.1:4-8), said method comprising: 
a an insulation layer b, in particular with a predeterminable covering of the sub-conductor of 30 to 70% when viewed in a circumferential direction (Fig.1); 
arranging the sub-conductors a such that only a single insulation layer b is disposed between adjacent ones of the sub-conductors to insulate the adjacent sub-conductors from each other (Fig.1); and 
wrapping each sub-conductor a by a bandage (braided cotton) c to enhance a mechanical loading capacity, such that the bandage is additionally wrapped on the sub-conductor (Fig.1). 
FR ‘892 does not further teach the insulation layer b is “in the form of a film bonded to the sub-conductor or a varnish insulation”, that the bandage c is “a glass fiber” or “impregnating the sub-conductors with resin or varnish; and allowing the resin or varnish to cure”. 
But, regarding the first difference, Persson teaches a conductor comprising a plurality of sub-conductors 10, 11 with a single insulation layer (insulating spacer) 13 disposed therebetween to insulate the adjacent sub-conductors from each other (abstract; c.2:22-25; c.4:15-17; Fig.1), the single insulation layer 13 embodied as a film bonded to the sub-conductor (c.3:7-8).
Thus, it would have been obvious before the effective filing date to modify FR ‘892 and provide the insulation layer as “a film bonded to the one sub-conductor or as a varnish insulation” since Persson teaches a film was known to be suitable to insulate adjacent sub-conductors from each other.  
Regarding the second and third differences, Baumann teaches an electric conductor 3 with conductors 8 that are combined into packets and sheathed by a bandage in the form of an insulation 4 comprising a non-woven substrate 6 made of fibers 9 which can include, for example, polyester fibers that are inexpensive to produce and easy to process, or any kind of 
Thus, it would have been further obvious before the effective filing date to make the bandage of FR ‘892 & Persson of glass fibers and impregnate the sub-conductors with resin or varnish; and allow the resin or varnish to cure since Baumann teaches a bandage comprising glass fiber would have provided effective insulation inexpensively and easily adaptable in terms of its dimensions, and impregnation with subsequent curing would have ensured a certain tensile load. 
Claims 28 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, Hagiwara and Zheng or, alternatively, FR ‘892, Persson and Baumann, further in view of Bridges et al. (US 4,922,741).
Each combination of Fukuda, Hagiwara & Zheng and FR ‘892, Persson & Baumann substantially teach the invention but do not specifically teach producing the coil by “resting the conductors against contouring bodies to shape the coil.”
But, Bridges teaches a stator coil former comprising contouring bodies (forming sections) 46, 48 & 50 attached to a stator coil and used to form differently shaped stator coils with less material removal (c.2:40-62; c.4:21-c.5:34; Fig.3).
Thus, it would have been obvious before the effective filing date to further modify Fukuda, Hagiwara & Zheng or FR ‘892, Persson & Baumann and produce the coil by “resting the conductors against contouring bodies to shape the coil” since Bridges teaches use of a stator coil former would have provided differently shaped stator coils with less material removal.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over FR ‘892, Persson and Baumann, further in view of GB 893,335 (GB ‘335).
Regarding claim 32, with respect to the combination, Baumann implicitly teaches a method for producing a winding system of a stator or stator segment 1 comprising: providing a magnetically conductive main body, in particular a laminated core (stator) 1 with substantially axially extending slots 2; inserting prefabricated coils 3 or a conductor as set forth in claim 13 into the slots in accordance with a predeterminable winding scheme in order to obtain a winding system of the stator or the stator segment (¶[0002]; ¶[0016]; Fig.1). In Baumann an impregnation resin is “subsequently applied” (¶[0009]), but Baumann does not specify that the impregnation 
But, GB ‘335 teaches a method of impregnating windings for large electric generators comprising bundles of copper strands 1 where impregnation takes place after the windings are located in the slots, thereby avoiding difficulties encountered when fitting resin-impregnated bar conductors due to their stiffness (p.2:36-44).
Thus, it would have been obvious to further modify FR ‘892, Persson and Baumann and impregnate the winding system in the slots since GB ‘335 teaches this would have avoided difficulties encountered when fitting resin-impregnated bar conductors due to their stiffness. 
 
Allowable Subject Matter
Indicated allowable subject matter in claims 16, 20, 25 & 28-31 is withdrawn in light of newly cited art. 

Response to Arguments
Applicant’s arguments with respect to claims 13, 17 21 & 26 have been considered but are moot in view of the new grounds of rejection. Is it noted that Fukuda is applied as a teaching of an electrical conductor for a winding system of a dynamoelectric machine comprising a plurality of sub-conductors 2 (Fig.2b) and a single insulation layer 11 disposed between adjacent sub-conductors 2 on only one of the adjacent sub-conductors (i.e., on one side 2S) to insulate the adjacent sub-conductors from each other, said insulation layer 11 embodied as a film bonded to the one sub-conductor or as a varnish insulation (i.e., thermoplastic resin; c.2:20-27; c.4:30-38; c.5:8-16; Figs.2a-2b). Also, FR ‘892 is applied as a teaching of an electrical conductor a; a single insulation (mica) layer b disposed between adjacent sub-conductors a on only one of the adjacent sub-conductors to insulate the adjacent sub-conductors from each other, and a bandage (braided cotton) c surrounding each of the sub-conductors a to enhance a mechanical loading capacity (Fig.1), said bandage c additionally wrapped on the sub-conductor a (p.2:10-17; Fig.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Nakamura (US 6,492,727) teaches an electrical conductor for a (stator) winding system of a dynamoelectric machine (abstract), said electric conductor comprising: a plurality of sub-conductors 334, 335a, 331b2 & 332b2 (Fig.7); a single insulation layer 3310 disposed on one of adjacent ones of the sub-conductors at a side facing the other one of the adjacent ones of the sub-conductors to insulate the adjacent sub-conductors from each other (i.e., alternating bare and covered segments; c.6:36-38), and a bandage (sheet-shaped insulator) 34 surrounding each of the sub-conductors 334, 335a, 331b2 & 332b2 to enhance a mechanical loading capacity, said bandage 34 additionally wrapped to the sub-conductor (c.4:8-11; Fig.7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832